Citation Nr: 0824019	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for dermatitis.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1999 to August 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The issues of entitlement to service connection for a right 
knee disability, and dermatitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence indicates that the veteran had bilateral 
plantar fasciitis in service, and he is currently diagnosed 
with same, with no clear evidence that the current disability 
is due to an intercurrent cause.  

2.  The competent medical evidence does not show any current 
right knee disability or pathology.    


CONCLUSIONS OF LAW

1.  Resolving any doubt in the veteran's favor, the criteria 
for service connection for bilateral plantar fasciitis have 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

2.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In February 2006, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Subsequently 
in April 2006, the AOJ sent a letter to the veteran providing 
notice of the disability rating and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the April 2006 notice letter 
postdated the initial adjudication, the claims were 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board, and it complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained medical records 
and provided VA examinations.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Plantar Fasciitis

The veteran is seeking service connection for plantar 
fasciitis.  In general, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  Subsequent 
manifestations, however remote, of a chronic disease, shown 
as such in service, are service connected unless clearly 
attributable to intercurrent causes.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Review of the veteran's service medical records demonstrate 
that in March 2005, a history of bilateral heel and foot pain 
since November 2003 was noted on his treatment record.  The 
veteran reported that the "knife-like" pain began upon 
waking up in the morning and increased with running, and he 
stated that he could no longer run without severe pain.  A 
bilateral foot examination showed no sign of blisters, 
bunions, or lesions, no calf or tibial pain, and normal 
arches.  The veteran did have mild pain with dorsiflexion.  
The veteran was diagnosed with plantar fasciitis and was 
prescribed stretching exercises, massage, and heat therapy.  

Post-service, during a November 2005 VA examination, a 
history of pain along the plantar aspect of both feet, which 
had its onset approximately two years earlier, was reported.  
The veteran denied a history of trauma and stated that he 
experienced increased discomfort in both feet with prolonged 
standing, walking, and running.  Physical examination 
indicated that the feet were symmetrical, with no swelling or 
inflammation, and the veteran was able to rise on heels and 
toes, walk heel to toe, and stand on one foot without 
evidence of discomfort.  Additionally, the veteran had full 
range of motion in the feet and ankles with no evidence of 
discomfort.  X-ray images of both feet were normal.  The 
record reports a diagnosis of bilateral plantar fasciitis.  

A June 2006 VA examination record reports the veteran's 
history of a constant ache in both feet over the anterior 
aspect of both heels.  The record indicates that the veteran 
had normal range of motion, no evidence of abnormal weight-
bearing, and asymptomatic tip toe and heel walk.  The 
examiner reported that there was no tenderness, and noted the 
veteran's history that when there is tenderness, it is on the 
middle aspect of the anterior aspect of each heel.  The 
examiner then noted that plantar fasciitis tenderness is over 
the inner aspect of the heel, anteriorly.  Nevertheless, the 
examiner diagnosed the veteran with "bilateral plantar 
fasciitis, normal exam."

Based on the foregoing, the Board finds that service 
connection is warranted for bilateral plantar fasciitis.  
There is competent medical evidence of a current diagnosis, 
and there is also competent medical evidence of such 
disability in service.  Although the service medical records 
only report one instance of treatment for heel pain and one 
assessment of plantar fasciitis, the record also reflects a 
history of bilateral heel pain since November 2003.  Since 
the veteran is competent to report a history of heel pain, 
the Board finds the veteran credible and accepts such 
history.  As the medical evidence attributes the veteran's 
heel pain to plantar fasciitis, resolving any doubt in the 
veteran's favor, the Board finds that the evidence suggests 
that the veteran had chronic bilateral plantar fasciitis in 
service.  Moreover, there appears to be continuity of 
symptomatology, as the veteran had complaints of plantar 
fasciitis in service, and then very shortly after discharge, 
he was again diagnosed with plantar fasciitis in November 
2005 and June 2006.  There is no evidence in the record to 
indicate that the current diagnosis is the result of an 
intercurrent cause.  Consequently, resolving all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection is warranted for bilateral plantar fasciitis.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
view of the Board's favorable disposition in this matter, the 
application of the VCAA is moot.   Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Right Knee

The veteran is also seeking service connection for a right 
knee disorder.  

The evidence indicates that in January 1994, the veteran 
underwent arthroscopic right knee surgery with plica 
resection in January 1994 for "right knee pain and questions 
of instability".  See November 1994 Duffin statement.  An 
October 1994 examination record shows the veteran's history 
of "complete recovery" from the surgery, and he gave a 
negative history as to "any bone or joint trouble, 
bursitis."  The record notes the evaluator's clinical 
findings of a "chronic status-post anterior cruciate 
ligament (ACL) laxity of the right knee and right knee ACL 
tear."  A November 1994 physician's statement reports that, 
at the time of surgery, the veteran "was noted to have an 
intact ACL and no meniscal pathology."  See November 1994 
Duffin statement.  The physician reported that the veteran 
had "done well since" the surgery, with "no evidence of 
symptomatic or clinical instability."  

In April and June 1996, the veteran was treated for 
complaints of right knee pain, which were attributed to 
quadriceps peritendinitis (April 1996) and chronic right knee 
pain (June 1996).  Subsequently in February 1997, the veteran 
sought treatment for "episodes of 'giving out" of the right 
knee.  The record notes that the veteran did not have 
effusion, and Pivot shift, anterior drawer, and apprehension 
tests were negative.  The veteran had hypermobility 
bilaterally.  The veteran was initially assessed with rule 
out "right posterior/anterior corner stretch/sprain and rule 
out partial posterior cruciate ligament tear/stretch," but a 
subsequent February 1997 record reports an assessment of 
hyperextension without ligamentous injury.  

Treatment records dated in May 1997 and April 1998 report 
normal clinical findings for the lower extremities.  The May 
1997 examination record reports the veteran's history of 
"trick or locked knee," but the April 1998 examination 
record reports a negative history as to or "trick or locked 
knee."  

Treatment records dated in November 1998 report the veteran's 
history of hyperextending his right knee, which resulted in 
recurrent pain.  Physical examination indicated no effusion 
or joint line tenderness; negative pivot, Lachman's, and 
McMurray tests; and bilateral hypermobility.  The veteran was 
assessed with right knee hyperextension injury.  A January 
1999 treatment record reports the veteran's history of 
instability since the November 1998 hyperextension injury.  
The record indicates that the veteran had no effusion and 
negative pivot and anterior drawer tests.  He did have 
increased hyperextension laxity in the right knee, increased 
posterior-lateral drawer at 30 degrees, and a slight, very 
mild increase in rotation on extension to 90 degrees.  The 
veteran was assessed with right posterior-lateral knee 
injury.  

Treatment records dated in April and May 2000 report the 
veteran's history of right knee pain since "1994 when [he] 
had plica removed."  The veteran also reported a history of 
multiple right knee injuries, with increased symptoms since 
injuring himself in November 1998.  The record reports the 
veteran's history of laxity, episodes of giving way, and mild 
swelling.  The April 2000 record notes that the veteran had 
crepitus and mild laxity of the ACL/medial collateral 
ligament, and a McMurray's test was questionably positive at 
the right medial knee joint line.  The veteran was assessed 
with patellofemoral pain syndrome (April 2000) and right 
anterior knee pain (May 2000).  A June 2000 treatment record 
reports that the right knee ligaments were stable and intact, 
though there was mild laxity of the right ACL.  A McMurray's 
test was negative.  The veteran was assessed with right knee 
retropatellar pain syndrome with bilateral knee 
hyperextension.  

A November 2005 VA examination record shows a history of 
right knee pain since 1995.  The veteran also reported having 
feelings of locking and instability, but denied having 
swelling or inflammation.  Physical examination indicated 
that the knees were symmetrical in appearance, with no 
swelling or inflammation.  Palpation revealed no evidence of 
tenderness or effusion and the joints were stable anteriorly, 
posteriorly, and laterally.  Lachman and McMurray tests were 
negative and range of motion was 0 to 140 degrees.  X-ray 
images of the right knee were normal, and the veteran was 
assessed with retropatellar pain syndrome.  

During a June 2006 VA examination, the reports a history of 
retropatellar pain upon going up stairs or squatting or 
sitting long with the knee hyperflexed.  He also reported a 
"sensation of instability (hyperextension)", and flare-ups 
once per week.  Physical examination indicated no painful 
motion, no weakness, no tenderness, no redness, no guarding, 
no swelling, no effusion, and no abnormal movement.  
Additionally, McMurray's, Lachman's, and anterior drawer 
tests were negative.  There was some laxity of the ACL, which 
allowed the veteran to hyperextend the knee.  There was also 
laxity to forced varus and forced valgus.  The veteran was 
assessed with status-post hyperextension injury, status-post 
plica resection, prior to military, with residual 
hyperextension and laxity of ligaments and retropatellar pain 
syndrome.  

After a review of the evidence of record, the Board finds 
that the evidence of record does not reflect that the veteran 
has a current right knee disability.  Although the evidence 
indicates findings of right knee pain, patellofemoral pain 
syndrome, hyperextension, and laxity of ligaments, these are 
symptoms, which without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute disabilities for which service connection may be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Significantly, no right knee pathology was found 
to account for the veteran's complaints on November 2005 and 
June 2006 VA examinations.  X-rays of the right knee were 
normal, as well as range of right knee motion.  There was no 
evidence of painful motion, weakness, tenderness, redness, 
guarding, swelling, effusion, or abnormal movement.  Thus, 
based on the absence of a currently diagnosed right knee 
"disability;" service connection must be denied.   See 
Brammer, supra.

ORDER

Service connection for bilateral plantar fasciitis is 
granted; subject to the laws and regulations governing 
monetary benefits.

Service connection for a right knee disorder is denied.


REMAND

Further development is necessary prior to analyzing the 
veteran's service connection claim for a skin disability.  
The veteran is currently diagnosed with dyshidrotic eczema 
manifested on the hands.  During service, he was diagnosed 
with various rashes.  In particular, in November 1997 and 
March 1998, he was treated for skin conditions which 
developed on his hands, as well as his legs, arms, trunk, and 
feet.  As such, the Board finds that a VA examination is 
necessary to determine the etiology of any currently 
diagnosed skin disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
skin examination.  The claims folder 
should be reviewed prior to the 
examination.

The examiner should diagnose any current 
skin disability, and provide an opinion 
as to whether there is a 50 percent 
probability or greater that any current 
skin disability is related to military 
service.  The examiner should reconcile 
any opinion with the service medical 
records, to include those dated in 
September 1997, November 1997, and March 
1998.  

2.  Following the above, the RO should 
re-adjudicate the service connection 
claim for a skin disability.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


